DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 17/197,983, filed 03/10/2021 is a continuation of US Patent Application 16/154,814, filed 10/09/2018, which in turn is a continuation of 14/225,307, filed 03/25/2014. 
The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Final Office Action is in response to Applicant’s communication of November 24, 2021.
Claims 1-18 are pending, of which claims 1 and 10 are independent.
In the most recent amendment, independent claims 1 and 10, and dependent claims 5, 8, 9, 14, 17, and 18 have been amended.
All pending claims have been examined on the merits.  

Claim Objections
Claim 10 is objected to because of the following informalities: the phrase “in response to the identified transactional message, sender, the allowing at least one sender” should be amended to “in response to the identified transactional message, ”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
It is noted that in the following rejections, numerous claim limitations are written as alternative limitations; to anticipate or render obvious such limitations, only one of the alternative limitations need be disclosed or taught by the cited reference.  (See MPEP §§ 2173.05(h), 2111 et seq.) 
Claims 1-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0136346-A1 to Tseo (“Tseo”, Eff. Filed Nov. 13, 2012.  Published May 15, 2014), in view of US 8,326,770 B1 to Weisman et al. (“Weisman”, Eff. Filed on Jul. 1, 2011.  Published on Dec. 4, 2012)

in view of US 2013/0054458 A1 to Jandris et al. (“Jandris”. Eff. Filed on Aug. 24, 2011.  Published on Feb. 28, 2013). 
In regards to claim 1, Teso teaches: 
1. A decentralized system for administering funds transfers between processing subsystems each having a processor and associated memory and coupled to a communications network comprising:

a control system adapted to communicate with the processing subsystems through the communications network, the control system operable to:
 
(See Teso, para. [0033]: “The in-stream transaction processing system may be implemented in a suitable computing environment 300 illustrated in FIG. 3. Although not required, aspects and implementations of the system will be described in the general context of computer-executable instructions, such as routines executed by a general-purpose computer, a personal computer, a server, or other computing systems.”)

identify a posting by a user, through a selected one of the processing subsystems and the communications network, of a transactional message on a social media stream associated with a social media account of the user;

(See Teso, para. [0039]: “In the environment 300, the in-stream transaction processing system comprising the web server 302, the API server 304, the APP server 306 and the database server 308 are shown to be distinct from the social networks 310 and 312. In other words, the entities operating the in-stream transaction and the social network 310, for example, are different. Alternately, in one embodiment, the in-stream transaction processing system may be associated with or be a part of a social network (e.g., 310). In other words, TWITTER can implement the in-stream transaction processing methods (e.g., FIGS. 5, 6 and 8) to parse tweets of its users to identify transaction requests and process the transaction requests accordingly. Similarly, FACEBOOK can implement the in-stream transaction processing methods (e.g., FIGS. 5, 6 and 8) to identify wall posts, statuses, personal, group or instant messages of its users corresponding to transaction requests and process the transaction requests accordingly. Alternately, in another embodiment, the processing of in-stream transactions may be distributed between the in-stream transaction processing system and the social network server system(s).”)

in response to the identified transactional message,

(See Teso, para. [0055]: “The action tag that is selected may identify a category of campaign (and by extension a listing under the campaign), such as: commerce, fundraising, payments, or other campaigns (e.g., voting campaign, donation campaign, sweepstakes). Alternately, the category of campaign may be determined from the comment. For example, the comment "Reply "#buy #bandname" to get our new song for $1.29" includes "#buy" as an action tag that is associated with a commerce campaign. Thus any comment with the "#buy" action tag is related to a commerce campaign. Similarly, commercial campaigns with no pay component are associated with other action tags such as "#gimme." Fundraising campaigns are associated with action tags such as "#donate" or "#fund." Payment campaigns, which may be a one time or recurring person to person payment, bill payment, etc., are associated with action tags such as "#pay." Other campaigns may include action tags such as "#redeem," "#subscribe," (to sign up to receive periodic content) "#vote," "#enter," (to enter a contest or sweepstakes, "#info" (to receive additional information), #want (to pre-order a product) or the like, each action tag invoking a defined action or type of transaction. The disclosed action tags are merely examples of available action tags, and it will be appreciated that a greater or lesser number of action tags may be made available by the system for use in campaigns.”)

allowing at least one sender to access the social media stream associated with the social media account of the user through a selected one of the processing subsystems and the communications network;

(See Teso, para. [0087]: “Once a listing is published in one or more social networks, the in-stream transaction processing system allows users (members and non-members alike) to engage in transactions directly from their social network accounts, simply by using action tags and campaign tags in a comment, message, post, tweet or the like. Since the comments, messages, posts, tweets or the like are activities performed by users on social media platforms, the system monitors registered users' activities on other social media platforms to detect and complete in-stream transactions in real time or near real time. It should be noted that some of the in-stream transactions may occur on the system 

send, by at least one sender, a money transfer message to the user; 

(See Teso, para. [0089]: “At decision block 818, if the transaction is a purchase transaction, the system executes the purchase transaction at block 820 via the payment gateway/processor. For example, the system obtains payment authorization for the user's financial account via the payment gateway or processor. The system then notifies the seller and the user (i.e., buyer) regarding completion of the transaction at block 822. The transaction details are populated in the buyer's and seller's dashboards at block 824 so that the buyer a can access the receipts on his or her dashboard and the seller can deliver any physical goods. If the goods are digital content (e.g., songs, albums, movies, e-books), the system or the seller may manage the delivery of the digital content.”)

send, by the money transfer processing system, a communication to the sender with a link which allows the sender to log onto the money transfer processing system and verify the money transfer message;

(See Teso, para. [0143]: “An example application leveraging the exposed APIs includes an application that allows a user to buy an item (e.g., pizza slice) over TWITTER. Example graphical user interfaces of the application on a mobile device 1602 are shown in FIGS. 16A-B. The application also allows the user to choose a recipient, a merchant or location, an amount or number, include a message, and/or the like to engage in geo-targeted TWITTER-based conversational commerce. Referring to FIG. 16A, the user interface includes a button “Buy a slice” 1604 that can be selected by a user to launch the user interface of FIG. 16B. The user interface of FIG. 16B includes an option to select or enter the handle of the recipient 1606 to whom the pizza slice is to be sent. The user interface also includes an option to add a reason 1608 or select or enter a message 1610. The message 1612 that is entered, selected or edited by the user is inserted or appended to an automatically generated message portion that includes an action tag (“#pay”), a campaign tag (“#tweet a slice”), recipient (“@janedoe”), amount (“$5”) and link (“http://tw.ps”). The user can also add a location 1614, where the amount can be used to buy the pizza slice to utilize geo-targeting to direct consumers to specific locations, merchants, etc.”)

(See also Teso, para. [0075]: “At block 520, the user requests the system to link his or her account to one or more financial accounts (e.g., a bank account, a PAYPAL account, credit/debit/prepaid card). Once the user account is linked to a financial account, the user can engage in in-stream transaction involving pay component at block 530. For example, the user can send a tweet from his or her linked TWITTER account to buy an item, pay another user or bill pay, contribute to fundraisers, etc., which involve payment.”)

in response to the verification, send, by the money transfer processing system and the communications network, funds from the sender; and
automatically receive funds by a receiver through the money transfer processing system and the communications network.

(See Teso, para. [0090]: “Similarly, if the transaction is a fundraising type of transaction, the system initiates a transfer of a user-specified amount of funds from the user's financial account to a financial account of a user associated with the fundraising campaign at block 826. The system then notifies the user associated with the fundraising campaign and the contributor or payer regarding One transaction type is direct payment type. For such a transaction, the system transfers a user specified amount of funds extracted from the comment from the user's financial account to a user-specified recipient's financial account at block 828. Following successful completion of the transaction, the payor (i.e., the user posting the comment) and the payee (the user specified in the comment) are notified. Detailed receipts for the fundraising and direct payment transactions may be sent to the relevant parties directly through email, or other methods and may be accessed from the dashboard.”)

(See Teso, para. [0105]: “In one embodiment, the system facilitates direct donation that allows a user of a social network service to donate or give to other users of the social network service. For Example, TWITTER users can give or donate to anyone having a TWITTER account. The graphical user interface of FIG. 14A displays a direct donation post on TWITTER from one user to another. To effectuate direct donation, the user composes a tweet 1405 to include the action tag “#donate” 1410 for donation, an amount to be donated, a recipient of the donation (“@MakeAWish”) (may be optional), a reason (optional) and a campaign tag “#DirectDonation” 1415. The system extracts the action and campaign tags from the tweet and automatically completes the in-stream transaction via a payment processor or gateway such that the donor's financial account is debited by the specified amount (plus any fees) and the recipient's financial account is credited by the specified amount.”)

However, under a conservative interpretation of Teso, it could be argued that Teso does not explicitly teach the italicized portions below, which are disclosed by Weisman:
monitor, by a money transfer processing system, the money transfer message and in response to the monitoring, send a notification to the money transfer processing system of the money transfer message;

(See Weisman, col. 14, lines 28-60: “FIG. 12 is a flow diagram 1200 of one embodiment of a method for billing a user on a social network. The monetary request module 152 receives 1201 a request for invoicing a first user by a second user via the communication unit 171. The monetary request module 152 identifies 1202 the first user and the second user. The monetary request module 152 determines 1204 where there is a link between the first user and the second user. In one embodiment, the monetary request module 154 determines whether the first user and the second user are friends on a social network. In another embodiment, the monetary request module 154 determines whether the first user authorizes the second user to invoice the first user. If there is no link between the first and second user, the process ends. The user interface engine 158 notifies 1206 the first user of the request for payment from the second user via communication unit 171. In one embodiment, the user interface engine 158 notifies the first user by sending an email message, creating a comment or post on a social network, text messaging or sending a multimedia message. The user interface engine 158 receives 1208 authorization from the first user to trigger a payment for paying the second user. The payment processing engine 154 triggers 1210 the payment for paying the second user. For example, the payment processing engine 154 charges the credit card, converts virtual currency into money, etc. In one embodiment, the payment processing engine 154 generates a request for a funds transfer that is transmitted to the financial institution interface module 156. The financial interface module 156 contacts the financial institution server 135 via communication unit 171 to receive payment. For example, the financial interface module 156 transmits a request to the financial institution server 135 that includes the accounting and routing number of an electronic check along with the amount of the check.”)

Teso above, with the system for monetary transfer in a social network, as further taught by Weisman above, because Weissman enables “sharing expenditures on a social network. In particular, the specification relates to billing and receiving payment from users on a social network.” (See Weissman, col. 1, lines 10-15).  


In regards to claim 2, Weisman teaches: 
2. The decentralized system of Claim 1, wherein the control system comprises at least one of a central server and an agent device.

(See Weisman, Fig. 1A, and col.4, lines 42-60: “FIG. 1a illustrates a block diagram of a system 100 for transferring monetary in a social network according to one embodiment. The system 100 includes user devices 115 a, 115 n that are accessed by users 125 a, 125 n, a social network server 101, a third-party server 107, a financial institution server 135, and a retail webserver 119. In FIG. 1 a and the remaining figures, a letter after a reference number, such as “115 a” is a reference to the element having that particular reference number. A reference number in the text without a following letter, such as “115,” is a general reference to any or all instances of the element bearing that reference number. In the illustrated embodiment, these entities are communicatively coupled via a network 105. Although only two devices are illustrated, persons of ordinary skill in the art will recognize that any number of user devices 115 n are available to any number of users 125 n. Furthermore, while only one network 105 is coupled to the user devices, 115 a, 115 b, the social network server 101 and the third-party server 107, in practice any number of networks 105 can be connected to the entities.”)

The system Examiner interprets that Weisman’s “user devices 115 a, 115 n that are accessed by users 125 a, 125 n” correspond to the claimed “agent device”, and that Weisman’s “a social network server 101” corresponds to the claimed “central server”

In regards to claim 3, Weisman teaches: 
3. The decentralized system of Claim 1, wherein the processing subsystems comprise at least one of a computer, tablet, and a mobile telephone.

(See Weisman, Fig. 3, and col.10, lines 8-14: “FIG. 3 is an embodiment of a graphic representation 350 of a user interface that is generated by the user interface engine 158 for displaying user activity and sharing expenses. Persons of ordinary skill in the art will recognize that the user interface can be displayed on any user device 115 including a personal computer, a mobile device or a table[t]. Graphic representation 350 displays a stream of activity for a user.”)

In regards to claim 4, Weisman teaches: 
4. The decentralized system of Claim 1, wherein the communications network comprises at least one of the Internet, a WiFi network, and a mobile communications network.

In another embodiment, the communication unit 171 includes a wireless transceiver for exchanging data with the network, or with another communication channel, using one or more wireless communication methods, such as IEEE 802.11, IEEE 802.16, BLUETOOTH®, near field communication (NFC) or another suitable wireless communication method. In one embodiment, the communication unit 171 includes a NFC chip that generates a radio frequency (RF) for short-range communication. In one embodiment, the monetary transfer module 103 comprises a monetary request module 152, a payment processing engine 154, a financial institution interface module 156, a user interface engine 158, a registration module 160 and a group engine 162.”)

(See Weisman, Fig. 1B, and col.5, lines 44-60: “The network 105 is a conventional type, wired or wireless, and may have any number of configurations such as a star configuration, token ring configuration or other configurations known to those skilled in the art. Furthermore, the network 105 may comprise a local area network (LAN), a wide area network (WAN) (e.g., the Internet), and/or any other interconnected data path across which multiple devices may communicate. In yet another embodiment, the network 105 may be a peer-to-peer network. The network 105 may also be coupled to or includes portions of a telecommunications network for sending data in a variety of different communication protocols. In yet another embodiment, the network 105 includes Bluetooth communication networks or a cellular communications network for sending and receiving data such as via short messaging service (SMS), multimedia messaging service (MMS), hypertext transfer protocol (HTTP), direct data connection, WAP, email, etc.

In regards to claim 5, Weisman teaches: 
5. (Currently Amended) The decentralized system of Claim 1, wherein the social media stream associated with the social media account of the receiver is administered by a social media server coupled to the communications network and communicating with the control system.

(See Weisman, Fig. 1A, and col.4, line 61 through col.5, line 5: “In one embodiment, the monetary transfer module 103 a is operable on the social network server 101, which is coupled to the network 105 via signal line 104. The social network server 101 also contains a social network application 109 that generates a social network and includes storage (not shown) for maintaining a record of users and their relationships to each other, e.g. a social graph. In one embodiment, the social network server 101 is powered by Google®. In another embodiment, the monetary transfer module 103 a is a component of the social network application 109. Although only one social network server 101 is shown, persons of ordinary skill in the art will recognize that multiple servers may be present.”)

In regards to claim 6, Weisman teaches: 
6. The decentralized system of Claim 1, wherein the social media stream comprises a selected one of a plurality of social media streams associated with a plurality of social media accounts of the receiver and administered by a corresponding plurality of social media servers coupled to the communications network and communicating with the control system.

(See Weisman, Fig. 1A, and col.4, line 61 through col.5, line 5: “In one embodiment, the monetary transfer module 103 a is operable on the social network server 101, which is coupled to the network 105 via signal line 104. The social network server 101 also contains a social network application 109 that generates a social network and includes storage (not shown) for maintaining a record of users and their relationships to each other, e.g. a social graph. In one embodiment, the social network server 101 is powered by Google®. In another embodiment, the monetary transfer module 103 a is a component of the social network application 109. Although only one social network server 101 is shown, persons of ordinary skill in the art will recognize that multiple servers may be present.”)

(See Weisman, Fig. 3, and col.10, lines 8-14: “FIG. 3 is an embodiment of a graphic representation 350 of a user interface that is generated by the user interface engine 158 for displaying user activity and sharing expenses. Persons of ordinary skill in the art will recognize that the user interface can be displayed on any user device 115 including a personal computer, a mobile device or a table. Graphic representation 350 displays a stream of activity for a user.”)

The Examiner interprets that the menu on the left side of Weisman’s Fig. 3 shows a menu for selecting from a plurality of “streams”: News, Videos, My Groups, Friends, Family, etc.
 
In regards to claim 7, Weisman teaches: 
7. The decentralized system of Claim 1, wherein the sender comprises a selected of a plurality of senders associated with a plurality of the processing subsystems coupled to the communications network.

(See Weisman, Fig. 9, and col.12, line 63 through col.13, line 2: “FIG. 9 is a graphic representation 950 of a user interface that is generated by the user interface engine 158 for the user to pay another user in a group. Graphic representation 950 displays the group 820 of roommates of a house to share expenses and pay each other. In response to pressing pay button 304, the user interface displays an input form 912 for capturing information to bill another user in the group.”)

(See Weisman, Fig. 9, and col.13, lines 3-8: “The input form 912 includes a recipient 904, an amount 906, source or method of payment 908 and an option 910 for creating a recurring payment. In response to pressing send payment button 955, a recurring monthly payment will be sent to recipient 904 for an amount of $400.00. In another embodiment, the payment is a one-time payment. ”)

In regards to claims 10-16, they are rejected on the same grounds as claims 1-7, respectively. 
Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Teso in view of Weisman as applied to independent claims 1 and 10 above, and further in view of US 2012/0158589 A1 to Katzin et al. (“Katzin”, Eff. Filed on Dec. 5, 2010.  Published on Jun. 21, 2012). 
In regards to claim 8, under a conservative interpretation of Teso in view of Weisman, it could be argued that Teso in view of Weisman does not explicitly teach the italicized portions below, which are disclosed by Katzin: 
8. (Currently Amended) The decentralized system of Claim 1, wherein the control system monitors the money transfer message by identifying one or more tags or identifiers associated with the money transfer message.

(See Katzin, para. [0034]: “In some implementations, the SocialPay may facilitate merchants to make offers of products and/or services to consumers via social networks 120. For example, a merchant 126 may sign up to participate in the SocialPay. The SocialPay may aggregate transactions of a user, and determine any products or services that may relevant for offering to the user. The SocialPay may determine whether any participating merchants are available to provide the products or services for the users. If so, the SocialPay may provide social post messages via a social network 125 on behalf of the merchants (or, alternatively, inform the merchants who may then send social post messages to the users) providing the offers 124a to the user 121. An example of an offer to the followers of a merchant on may be "@amazon offers the new Kindle™ at only $149.99 _ click here to buy." In such an example, the offer posted on the social networking site may have a link embedded (e.g., "here") that users can click to make the purchase (which may be automatically performed with one-click if they are currently logged into their virtual wallet accounts 123). Another example of a merchant offer may be "@amazon offers the new Kindle™ at only $149.99 _ reply with #offerIDi23456 to buy." In such an example, the hash tag value serves as an identifier of the offer, which the users can reference when making their purchase via their social post messages (e.g., "buy from @amazon #offerIDi23456"). In some embodiments, merchants may provide two or more offers via a single social post message. In some embodiments, users may reference two or more offers in the same social post message.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the system for monetary transfer in a social network, as taught by Teso in view of Weisman above, with identifying a posting of the receiver of a transactional message by identifying one or more tags or identifiers associated with transaction information, as further taught by Katzin above, because doing so enables merchants to post sales offers on social media streams.  

In regards to claim 9, under a conservative interpretation of Teso in view of Weisman, it could be argued that Teso in view of Weisman does not explicitly teach the italicized portions below, which are disclosed by Katzin: 
9. (Currently Amended) The decentralized system of Claim 8, wherein the tags include at least one hashtag messages posted to a social media site.

(See Katzin, para. [0034]: “In some implementations, the SocialPay may facilitate merchants to make offers of products and/or services to consumers via social networks 120. For example, a merchant 126 may sign up to participate in the SocialPay. The SocialPay may aggregate transactions of a user, and determine any products or services that may relevant for offering to the user. The SocialPay may determine whether any participating merchants are available to provide the products or services for the users. If so, the SocialPay may provide social post messages via a social network 125 on behalf of the merchants (or, alternatively, inform the merchants who may then send social post messages to the users) providing the offers 124a to the user 121. An example of an offer to the followers of a merchant In such an example, the hash tag value serves as an identifier of the offer, which the users can reference when making their purchase via their social post messages (e.g., "buy from @amazon #offerIDi23456"). In some embodiments, merchants may provide two or more offers via a single social post message. In some embodiments, users may reference two or more offers in the same social post message.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the system for monetary transfer in a social network, as taught by Teso in view of Weisman above, with tags include at least one hashtag messages posted to a social media site providing transaction information, as further taught by Katzin above, because doing so enables merchants to post sales offers on social media streams.  

In regards to claims 17 and 18, they are rejected on the same grounds as claims 8 and 9, respectively. 

Response to Amendments
Re: Claim Objections
The objection to claims 5 and 14 is withdrawn, in response to Applicant’s amendments to the claims. 
A new objection to amended claim 10 has been added.

Re: Claim Rejections - 35 USC § 101
In regards to 35 USC § 101, the Examiner holds that the following steps of independent claims 1 and 10 recite a “technological solution to a technological problem”, and therefore they recite a “practical application” when combined with the other features of independent claims 1 and 10:
monitor, by a money transfer processing system, the money transfer message and in response to the monitoring, send a notification to the money transfer processing system of the money transfer message;
send, by the money transfer processing system, a communication to the sender with a link which allows the sender to log onto the money transfer processing system and verify the money transfer message; 
in response to the verification, send, by the money transfer processing system and the communications network, funds from the sender; and
automatically receive funds by a receiver through the money transfer processing system and the communications network.

All dependent claims also overcome the 35 USC § 101 “abstract idea” rule, because they depend from one of independent claims 1 and 10.

Re: Claim Rejections - 35 USC § 103
The 35 USC § 103 rejection has been added, as necessitated by Applicant’s amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0316414 A1 to Doran. See Abstract:
“A method for providing social network payments includes receiving a request to make a payment. The request is associated with a social network payer and a social network payee. It is determined that the social network payer is associated with a first payment provider identifier and an authorization token, and a second payment provider identifier for the social network payee is then retrieved using the authorization token. An instruction to make a payment from the social network payer to the social network payee is then transmitted to a payment service provider. The instruction includes a payment amount, the first payment provider identifier, and the second payment provider identifier. A payment alert is also adapted for a payee social network associated with the social network payee, and the payment alert is send to a social network provider device associated with the payee social network”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695
February 12, 2022

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        February 18, 2022